DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-12 of Applicant’s Response, filed 11/24/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For a description of the novelty/non-obviousness of the claims, please see page 15 of the Final Office Action mailed 09/27/2021. 
Regarding the eligibility of the claims under 35 U.S.C. 101, the claims incorporate an operating system, a solar panel at a plurality of stations, an electrical power supply system at a plurality of stations, wherein, an optimal charging plan is determined according to operation costs associated with predicted available solar power wherein the charging plan minimizes calculated operation costs, and both the solar and system power are used to charge the one or more vehicles according to the optimal charging plan determined.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cherry, Christopher, Worley, Stacy, and Jordan, David. Electric Bike Sharing--System Requirements and Operational Concepts. United States: N. p., 2010. Web. doi:10.2172/1024211; hereinafter “Cherry”
Cherry generally teaches a system which may determine a charging plan for electric bicycle batteries, wherein the system may charge the battery with solar power and wherein the system may consider demand for electric bicycles at various charging stations. Cherry, however, is silent as to the creating a new charging plan when a user makes a reservation, determining an operation cost based on the charging plan and a predicted amount of solar power at the charging station, wherein, if the operation cost does not satisfy a predetermined condition, an indication is given to the user that the reservation is unacceptable. (See page 15 of the Final Office Action mailed 09/27/2021 for a description of novelty/non-obviousness)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628